IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 97-40138
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAMON MITCHELL SMITH,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:96-CR-64-1
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Counsel for Damon Mitchell Smith has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967), alleging

that there are no meritorious issues for appeal.   Our independent

review of the briefs and record discloses no issue of arguable

merit.   Therefore, the motion of counsel to withdraw is GRANTED,

and the appeal is DISMISSED.   5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.